STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A16-0916


                                      Carol Jansen,
                                      Respondent,

                                           vs.

                   State Farm Mutual Automobile Insurance Company,
                                      Appellant.


                                Filed February 21, 2017
                                       Reversed
                                   Bjorkman, Judge


                              Dakota County District Court
                              File No. 19HA-CV-15-4067

Jeffrey M. Montpetit, Marcia K. Miller, Sieben Carey, PA, Minneapolis, Minnesota (for
respondent)

Suzanne Wolbeck Kvas, Lutter, Gilbert & Kvas, LLC, Eagan, Minnesota (for appellant)

      Considered and decided by Peterson, Presiding Judge; Johnson, Judge; and

Bjorkman, Judge.

                                    SYLLABUS

      For purposes of Minn. Stat. § 65B.525, subd. 1 (2016), a claim is the dollar

amount of no-fault benefits alleged to be due and owing from the reparation obligor at the

time the no-fault proceeding is commenced.
                                       OPINION

BJORKMAN, Judge

      Appellant moved for summary judgment in this action for no-fault medical-

expense benefits on the ground that the district court lacked jurisdiction. The district

court denied the motion. We reverse.

                                        FACTS

      Respondent Carol Jansen was injured in a motor vehicle accident on December 5,

2013. At the time of the accident, Jansen was insured under an automobile insurance

policy issued by appellant State Farm Mutual Automobile Insurance Company. The

policy provides $20,000 in coverage for no-fault medical-expense benefits.       Jansen

applied for no-fault benefits, and State Farm made payments.        On July 27, 2014,

following an independent medical examination, State Farm discontinued no-fault

payments.

      On November 24, 2015, Jansen commenced this action in district court seeking

recovery of “benefits due and owing” under her insurance policy. Discovery revealed

that State Farm had already paid $14,548.26 in medical-expense benefits and that Jansen

had $30,942.15 in unpaid medical bills. State Farm moved for summary judgment,

arguing that the district court lacked subject-matter jurisdiction and that Jansen must

arbitrate her claim because it is less than the $10,000 jurisdictional limit provided in

Minn. Stat. § 65B.525, subd. 1. The district court denied the motion, concluding that it




                                           2
had jurisdiction because Jansen’s claim includes the $14,548.26 State Farm has already

paid for medical expenses.1 State Farm appeals.

                                          ISSUE

       Did the district court err in finding that it has subject-matter jurisdiction because

Jansen’s no-fault claim exceeds $10,000?

                                       ANALYSIS

       On appeal from summary judgment, this court reviews de novo whether there are

any genuine issues of material fact and whether the district court erred in its application

of the law. STAR Ctrs., Inc. v. Faegre & Benson, L.L.P., 644 N.W.2d 72, 76-77 (Minn.

2002). The parties agree that there are no disputed fact issues and that the appeal turns on

an issue of statutory construction that we review de novo. Mitsch v. Am. Nat’l Prop. &

Cas. Co., 736 N.W.2d 355, 358 (Minn. App. 2007), review denied (Minn. Oct. 24, 2007).

       The Minnesota No-Fault Automobile Insurance Act provides for mandatory

arbitration “of all cases at issue where the claim at the commencement of arbitration is in

an amount of $10,000 or less against any insured’s reparation obligor for no-fault

benefits.” Minn. Stat. § 65B.525, subd. 1 (emphasis added). The act does not define

“claim.” But we are not left without guidance.

       In Brown v. Allstate Ins. Co., where the claimant sought to waive part of her

unpaid medical expenses in order to qualify for arbitration, our supreme court held that

“claim,” as used in the statute, “is simply referring to the amount that the claimant is


1
 The parties agree that the district court erred by including the medical-expense benefits
State Farm has already paid in determining the amount of Jansen’s claim.

                                             3
asking for.” 481 N.W.2d 17, 19 (Minn. 1992). The supreme court has also turned to

Black’s Law Dictionary’s definition of claim as “‘[t]he aggregate of operative facts

giving rise to a right enforceable by a court.’” Ill. Farmers Ins. Co. v. Glass Serv. Co.,

683 N.W.2d 792, 804 (Minn. 2004) (quoting Black’s Law Dictionary 240 (7th ed. 1999)).

And in determining whether a claim exceeds the jurisdictional limit, this court considered

the total amount “the claimant seeks from an insurer for medical and wage loss benefits.”

Hippe v. Am. Family Ins. Co., 565 N.W.2d 439, 442 (Minn. App. 1997).

       Against this backdrop, we consider Jansen’s contention that her claim includes all

of her unpaid medical bills, which exceed $30,000. Noticeably absent from Jansen’s

analysis is any connection between the amount she claims and the amount for which State

Farm could be held responsible. State Farm argues that Jansen’s claim is limited to the

amount potentially due and owing from State Farm—far less than the $10,000

jurisdictional limit for no-fault arbitration. We agree with State Farm.

       Jansen’s argument is inconsistent with the caselaw and the clear terms of Minn.

Stat. § 65B.525, subd. 1. While Jansen may be “asking for” more than $10,000 in

medical expenses, she cannot ask for more than $5,451.74 from State Farm because her

policy provides $20,000 in coverage and State Farm has already paid $14,548.26. In

other words, Jansen has no “right enforceable by a court” to recover any more than the

$5,451.74 in no-fault medical-expense benefits remaining under her insurance policy. Ill.

Farmers, 683 N.W.2d at 804 (quotation omitted). Finally, the statute describes the claim

as one “for no-fault benefits.” Minn. Stat. § 65B.525, subd. 1. Jansen’s complaint seeks

recovery for “all personal injury protection benefits due and owing from and after


                                             4
December 5, 2013” under her policy. It is undisputed that at the time Jansen commenced

this action, the most State Farm could owe her for no-fault medical-expense benefits was

$5,451.74. Accordingly, Jansen may only pursue her claim in arbitration; the district

court lacks subject-matter jurisdiction.2

                                            DECISION

       Because the amount of no-fault medical-expense benefits potentially due and

owing from State Farm is $5,451.74, Jansen may only pursue her claim in arbitration.

       Reversed.




2
  We decline to consider Jansen’s contention that she cannot obtain the same remedies in
arbitration because she did not present this argument in the district court. Thiele v. Stich,
425 N.W.2d 580, 582 (Minn. 1980). But we note that parties may seek to confirm,
vacate, or modify no-fault arbitration awards under Minn. Stat. §§ 572B.22-.24 (2016).

                                              5